Per Curiam,
A careful consideration of this record has led us to the conclusion that the court below was clearly right in dismissing the exceptions and confirming the master’s report. His findings of fact — so far at least as they are material to any of the questions involved in the specifications of error — were fully warranted by the evidence. On the facts thus established by the learned master’s findings and approval of the court, the decree is affirmed and appeal dismissed at plaintiff’s costs.